Case 3:20-cv-09272-FLW-LHG Document 26 Filed 12/08/20 Page 1 of 3 PageID: 143




William R. Brown, Esq. (WB5139)
Schuckit & Associates, P.C.
4545 Northwestern Drive
Zionsville, IN 46077
Telephone: (317) 363-2400
Fax: (317) 363-2257
E-Mail: wbrown@schuckitlaw.com

Counsel for Trans Union, LLC



                      UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY (TRENTON)
______________________________________________________________________________

RYSHEEDNA SMITH,                                      CASE NO.: 3:20-cv-09272-FLW-LHG
         Plaintiff,

       vs.

EQUIFAX INFORMATION SERVICES, LLC,
a Georgia limited liability company;
TRANS UNION, LLC, an Illinois limited
liability company; CARVANT FINANCIAL, LLC,
a foreign limited liability company; and
HEALTHCARE REVENUE RECOVERY
GROUP, LLC, under the fictitious name of ARS
Account Resolution Services, a foreign
limited liability company;
                 Defendants.
______________________________________________________________________________

               CONSENT ORDER FOR PRO HAC VICE ADMISSION
______________________________________________________________________________

       Pursuant to Local Rule 101.1 of the Local Rules of Civil Procedure of the United States

District Court for the District of New Jersey, Attorney William R. Brown, a member of the bar of

this Court, with the consent of all parties, hereby moves for an Order allowing Attorney Katherine

E. Carlton Robinson admission pro hac vice on behalf of defendant Trans Union, LLC (“Trans




                                            Page 1 of 3
Case 3:20-cv-09272-FLW-LHG Document 26 Filed 12/08/20 Page 2 of 3 PageID: 144




Union”); and the Court having considered this matter pursuant to Fed. R. Civ. P. 78, and for good

cause shown,

       IT IS on this 8th day of December, 2020, ORDERED that:

       1.      Katherine E. Carlton Robinson an attorney with the law firm of Schuckit &

Associates, P.C., 4545 Northwestern Drive, Zionsville, Indiana 46077, member in good standing

of the Bars in which she is admitted, be hereby permitted to appear pro hac vice in the action

pursuant to Local Civil Rule 101.1(c); however, all pleadings, briefs and other papers filed with

the Court on behalf of Trans Union shall be signed by a member or associate of the firm of Schuckit

& Associates, P.C. who is admitted to practice before this Court, who shall be responsible for said

papers and for the conduct of the cause, who shall be present in Court during all phases of these

proceedings, unless expressly excused by the Court, and who will be held responsible for the

conduct of the attorney admitted hereby; and it is

       FURTHER ORDERED that Katherine E. Carlton Robinson pay $150.00 to the Clerk,

United States District Court for the District of New Jersey; and it is

       FURTHER ORDERED that Katherine E. Carlton Robinson shall remit to the New Jersey

Lawyers’ Fund for Client Protection the annual payment required in accordance with New Jersey

Court Rule 1:28-2(a) for each calendar year this matter is pending; and it is

       FURTHER ORDERED that Katherine E. Carlton Robinson shall be bound by the General

and Admiralty Rules of the United States District Court for the District of New Jersey, including,

but not limited to the provisions of L. Civ. R. 103.1, Judicial Ethics and Professional

Responsibility, and L. Civ. R. 104.1, Discipline of Attorneys; and it is




                                              Page 2 of 3
Case 3:20-cv-09272-FLW-LHG Document 26 Filed 12/08/20 Page 3 of 3 PageID: 145




       FURTHER ORDERED that Katherine E. Carlton Robinson shall be deemed to have

agreed to take no fee in any tort case in excess of the New Jersey State Court Contingency Fee

Rule, Rule 1:21-7, as amended.


Date:December 8, 2020
                                           Honorable Lois H. Goodman
                                           United States Magistrate Judge
Distribution:

 Daniel Zemel, Esq.                              Mitchell L. Williamson, Esq.
 dz@zemellawllc.com                              mwilliamson@BN-Lawyers.com
 William R. Brown, Esq.
 wbrown@schuckitlaw.com




                                          Page 3 of 3
